Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior art has failed to disclose or reasonably suggest a method for determining the amount of a steroidal compound in a plurality of different human samples with a single mass spectrometric assay, wherein the samples are each processed differently with a different Cookson type derivatization agent to form Cookson type derivitized compounds, and wherein as a result the steroidal compound of each processed sample is distinguishable by mass spectrometry from the steroidal compounds in other processed samples, and then combining the processed samples to form a multiplex sample, ionizing the multiplexed sample, and then detecting the amount of the steroidal compounds in the patient sample by detection of the differentially processed components in the multiplex sample.  Prior art also does not teach of this with the claimed limit of detection and of using a multiplex sample as instantly claimed with each sample having a different cookson type reagent with detection as instantly claimed.


Also, IDS’s submitted 10/8/2020 & 11/23/2020 have been considered as this is still the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number (303) 297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797